Citation Nr: 9911287	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  98-05 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the appellant has status as a veteran.  


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 Louisville, Kentucky, rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio. 


REMAND

At issue is whether the appellant is a veteran for the 
purpose of benefits administered by VA.  The term "veteran" 
means a person who served in "active . . . service" and who 
was discharged under honorable conditions.  38 U.S.C.A. 
§ 101(2).  The term "active . . . service" includes any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24).  

The claims file reflects that that the veteran was a member 
of the National Guard from August 1989 to August 1995.  
During that period of time he was ordered to active duty for 
training from May to September 1990.  Statements associated 
with the claims file suggest that he had at least one 
additional period of active duty for training during July 
1991.  

A January 1998 statement from a private physician reflects an 
opinion that the veteran suffers from schizophrenia and that 
the condition was exacerbated by military service from 1989 
to 1992.  Although the statement is unclear as to the 
rationale for the physician's conclusions, it constitutes at 
least some medical evidence of aggravation during a period of 
active duty for training and is sufficient to render the 
veteran's claim well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

Proper development of the veteran's claim should include 
obtaining service department records documenting any periods 
of active duty and/or active duty for training.  Any such 
documents would be in the possession of the government and, 
if available, should be obtained.  

A March 1997 service department response to a request for 
information indicates that service medical records were 
unavailable.  Such records may be kept by the veteran's 
National Guard unit and, if available, should be made part of 
the claims file.  

A statement by Dr. Douglas Ruth, M.D, indicates that the 
veteran was under his care from 1992 to 1996, including a 
period from January to February 1992 during which the veteran 
was hospitalized with psychiatric symptoms.  Although 
requests for medical records were sent to Dr. Ruth and to St. 
Joseph's Hospital, it does not appear that the treatment 
records at issue were provided.  In addition, an October 1996 
statement from Dr. Mathew Wilson, M.D., makes reference to a 
psychiatric hospitalization in 1993 in Lexington, KY.  
However, treatment records associated with the claims file do 
not include records of a hospitalization in 1993.  

It is unclear from the claims file, moreover, whether the 
physicians and facilities contacted constitute a complete 
list of mental health care providers who treated the veteran 
during his period of service in the National Guard.  Under 
the circumstances, a request to the veteran for information 
identifying psychiatric treatment provided during the time 
frame in question would be helpful in assuring that VA's duty 
to assist him in the development of facts pertinent to his 
claim has been fulfilled.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should contact the National 
Guard and other appropriate departments 
and/or agencies and should obtain any 
additional orders, not previously 
obtained, documenting all of the 
appellant's periods of active duty and 
active duty for training.

2.  The RO should contact the veteran's 
National Guard unit in order to obtain 
copies of any and all service medical 
records in the possession of that unit.  
If the National Guard unit indicates that 
service medical records have been 
transferred to another depository, the RO 
should obtain copies of the records from 
that entity.

3.  The RO should contact the veteran and 
request that he provide a complete list 
of health care providers who rendered 
psychiatric treatment to him from August 
1989 to August 1995 and, also, any other 
medical evidence which the veteran wishes 
to have considered.  Thereafter, the RO, 
after obtaining any appropriate releases, 
should obtain any such clinical records.  
The RO should again attempt to secure 
records of treatment from Dr. Ruth and 
from Saint Joseph's hospital.  The RO 
should also attempt to obtain any 
available records of treatment from 
Patricia G. Lapkin, M.D.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until he 
is further notified by the RO.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







